DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kerry Lee Andken on 01/28/2022. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.

Amendments to the claims: claims 1, 7, 8, 11, 15, 23 and 24 have been amended, and claims 4-6, 12 and 22 have been canceled, as follows: 

1. (Currently amended) An ultrasound imaging device comprising: 
an image acquiring circuitry including a receive beamformer for beamforming to yield beamformed samples, wherein the image acquiring circuitry is coupled to a pair of imaging and wherein the acquisition is performed in a scan and wherein the acquisition via the pair of acoustic windows alternates between the two acoustic windows in a central region of the scan, wherein the acquisition progresses in a same direction along a synchronization line, wherein the synchronization line includes a portion residing within the central region and extends laterally across the central region, wherein the acquisition via the pair of the acoustic windows is performed along the portion residing within the central region, and during joint and interleaving scan between the pair of imaging probes, and wherein the synchronization line is traversed by the beamformed samples; and
a scan conversion circuitry configured to, based on the beamformed samples, dynamically reconstruct spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples, based at least in part on a temporal weighting of the beamformed samples, wherein the beamformed samples are correspondingly derived from the acquisition through respectively different acoustic windows, including the pair of acoustic windows, wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples.

4. (Canceled)
5. (Canceled) 
6. (Canceled) 
Currently amended) The device of claim 1, wherein the scan is in 
8. (Currently amended) The device of claim 1, further comprising a three-dimensional reconstruction which is performed based on a single performance of the scan.
11. (Currently amended) The device of claim 1, wherein the pair of the acoustic windows respectively face opposite sides of the central region.
12. (Canceled)
15. (Currently amended) The device of claim 1, wherein the image acquiring circuitry is further configured to issue beams in different directions having respective focuses, wherein the focuses are disposed along the synchronization line.
22. (Canceled)
23. (Currently amended) A method for synchronized ultrasound phased-array data acquisition from a pair of side-by-side, spaced apart acoustic windows of a pair of imaging probes respectively facing opposite sides of a central region to be imaged, comprising:
using the pair of acoustic windows of the pair of imaging probes interleavingly to dynamically scan jointly in a single lateral direction in imaging the central region, wherein the data acquisition in the dynamically scan beingwherein the synchronization line includes a portion residing within the central region and extending laterally across the central region, wherein the data acquisition  via the pair of acoustic windows alternates between the two acoustic windows in the central region, and wherein the dynamically scan is monotonically progressive in the single lateral direction, and the single lateral direction is 
beamforming to yield beamformed samples, wherein the beamformed samples are associated with corresponding spatial locations, and wherein the synchronization line is traversed by the beamformed samples; and
dynamically reconstructing, based on the beamformed samples, spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples, wherein the beamformed samples are correspondingly derived from the data acquisition through ly different acoustic windows, and wherein the dynamically reconstructing is further based on a temporal weighting of the beamformed samples, wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples.
24. (Currently amended) A non-transitory computer readable medium embodying a program for scan conversion based on beamformed samples, the program having instructions executable by a processor for performing a plurality of acts, among the plurality of acts there being the acts of:
deriving the beamformed samples from acquisition through respectively different acoustic windows of a pair imaging probes, wherein the beamformed samples are associated with corresponding spatial locations, and wherein the acquisition is performed in a scan and the acquisition via the different acoustic windows alternates between the different acoustic windows in a central region of the scan, wherein the acquisition progresses in a same direction along a synchronization line, wherein the synchronization line includes a portion residing within the central region and extends laterally across the central region, wherein the acquisition via the different acoustic windows is performed along the portion residing within the central region, and during joint and interleaving scan between the pair of imaging probes, and wherein the synchronization line is traversed by the beamformed samples; and
dynamically reconstructing spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples based, in part, on temporal weighting of the beamformed samples, and wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples.
Reason for Allowance
Claims 1, 3, 7-11, 15-18, 21, and 23-24 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1, 23 and 24 individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in records teach or fairly well suggest an ultrasound imaging device comprising a receive beamformer for beamforming to yield beamformed samples, wherein the beamformed samples are associated with corresponding spatial locations, and wherein the acquisition is performed in a scan and the acquisition via the pair of acoustic windows alternates between the two acoustic windows in a central region of the scan, wherein the acquisition progresses in a same direction along a synchronization line which includes a portion residing within the central region and extends laterally across the central region, wherein the acquisition via the pair of the acoustic windows is performed along the portion residing within the central region, and during  joint and interleaving scan between the pair of imaging probes, and wherein the synchronization line is traversed by the beamformed samples; and a scan conversion circuitry configured to, based on the beamformed samples, dynamically reconstruct spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples, based at least in part on a temporal weighting of the beamformed samples, wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples, in combination with the other features recited in claim 1.

Regarding claim 23, none of the prior arts in records teach or fairly well suggest a method for synchronized ultrasound phased-array data acquisition from a pair of side-by-side, spaced apart acoustic windows respectively facing opposite sides of a central region to be imaged, comprising: interleavingly to dynamically scan jointly in a single lateral direction in imaging the central region, the data acquisition in the dynamically scan being along a synchronization line which includes a portion residing within the central region and extending laterally across the central region, wherein the data acquisition is via the pair of acoustic windows alternates between the two acoustic windows in the central region, wherein the scan is monotonically progressive in the single lateral direction, and the single lateral direction is a direction between the pair of acoustic windows; beamforming to yield beamformed samples, wherein the beamformed samples are associated with corresponding spatial locations, and wherein the synchronization line is traversed by the beamformed samples; and dynamically reconstructing, based on the beamformed samples, spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples, and wherein the reconstructing is further based on a temporal weighting of the beamformed samples, wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples, in combination with the other features recited in claim 23.
Regarding claim 24, none of the prior arts in records teach or fairly well suggest a non-transitory computer readable medium embodying a program for scan conversion based on beamformed samples, the program having instructions executable by a processor for performing a plurality of acts, among the plurality of acts there being the acts of: deriving the beamformed samples from acquisition through respectively different acoustic windows of a pair of imaging probes, wherein the beamformed samples are associated with corresponding spatial locations, and wherein the acquisition is performed in a scan and the acquisition via the different acoustic windows alternates between the different acoustic windows in a central region of the scan, wherein the acquisition progresses in a same direction along a synchronization line which includes a portion residing within the central region and extends laterally across the central region, wherein the acquisition via the different acoustic windows is performed along the portion residing within the central region, and during  joint and interleaving scan between the pair of imaging probes, and wherein the synchronization line is traversed by the beamformed samples, and dynamically reconstructing spatially intermediate pixels corresponding to spatial locations different than the spatial locations of the beamformed samples based, in part, on temporal weighting of the beamformed samples, and wherein the temporal weighting is inversely proportional to a relative recency of the beamformed samples, in combination with the other features recited in claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793